DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-156348, filed on 8/29/2019.

Information Disclosure Statement
The information disclosure statements submitted on 8/27/2020 and 10/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 3/08/2022 has been entered.

Response to Arguments
Applicant’s arguments filed 1/24/2022 have been considered but are moot because the new ground of rejection (in view of newly amended claim language) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 13, and 14 including “wherein after the controlling unit controls the focus driving unit and the tilt driving unit so as to focus the first plane, the controlling unit controls the focus driving unit and the tilt driving unit so as to focus a second plane that is parallel to the first plane and having a different position in a vertical direction, and wherein the controlling unit changes a position of a focal plane by a predetermined amount in the vertical direction while maintaining the focal plane parallel to the first plane, and focuses the second plane.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al. (US 20180332236 A1) (hereinafter Glaser) in view of Lozano et al. (US 20190228295 A1) (hereinafter Lozano).
Regarding claim 1, Glaser discloses:
A control apparatus comprising: 
a hardware processor; and [See Glaser, ¶ 0209 discloses a computer processor.]
a memory for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the hardware processor, the control apparatus functions as: [See Glaser, ¶ 0209 discloses a machine configured to receive a computer-readable medium storing computer-readable instructions, executed by computer-executable components.]
a tilt driving unit configured to tilt at least one of an image sensor and an imaging optical system relative to a plane orthogonal to an optical axis; [See Glaser, ¶ 0106, 0179, 0182, 0188 discloses tilting an optical sub-system (tilted lens, or a tilt-shift lens), noting particularly that a lens can be positioned non-parallel or tilted relative to a camera imaging plane to correct imaging for a given target subject.]
a focus driving unit configured to perform focus driving by moving a focus lens that constitutes at least part of the imaging optical system in an optical axis direction; and [See Glaser, Fig. 17, ¶ 0105-0106, 0191, 0193, 0197, 0201-0207 discloses shifting an optical system to customize a focus distance, and particularly that an optical sub-system may be used to adjust a field of view.]
a controlling unit configured to control the focus driving unit and the tilt driving unit so as to focus a first plane, [See Glaser, Fig. 20 illustrates a CPU functional as a “controlling unit” controlling focus/tilt operations to adjust a focal plane to a region of interest; See Glaser, ¶ 0093, 0106 discloses a controlled camera actuator system.]
Glaser does not appear to explicitly disclose:
wherein after the controlling unit controls the focus driving unit and the tilt driving unit so as to focus the first plane, the controlling unit controls the focus driving unit and the tilt driving unit so as to focus a second plane that is parallel to the first plane and having a different position in a vertical direction, and
wherein the controlling unit changes a position of a focal plane by a predetermined amount in the vertical direction while maintaining the focal plane parallel to the first plane, and focuses the second plane.
		However, Lozano discloses:

[See Lozano, ¶ 0043, Fig. 6 discloses an imaging system tilted to achieve a Scheimpflug configuration, wherein an extended depth of field (extended-DOF) is achieved.  Particularly, it is noted that the optics define an optical axis 640 that is oriented at a non-perpendicular, acute angle 642 with respect to the image plane of the system's second image sensor 650. In this embodiment, the image plane of the first sensor 630 and the image plane of the second senor 650 are parallel, and their respective optical axes 610 and 654 are parallel (and located remote from each other in an under-over relationship, as shown.  Depending upon the distance of the object surface/features, features of interest will appear in different positions along the vertical axis.]
wherein the controlling unit changes a position of a focal plane by a predetermined amount in the vertical direction while maintaining the focal plane parallel to the first plane, and focuses the second plane. [See Lozano, ¶ 0008-0010, 0043, Fig. 6 discloses focusing a second image plane, wherein the focal plane is parallel to the first image plane, and the second image plane is focused in different positions in the vertical axis.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Glaser to add the teachings of Lozano in order to provide an extended depth of focus by redirecting a mounting location of a second image sensor to a location where a plane thereof is substantially parallel with a plane of the first image sensor.

Regarding claim 11, Glaser in view of Lozano in view of Ito discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Glaser discloses:
[See Glaser, ¶ 0093 discloses camera mounts may be repositioned either through physical manipulation or through a controlled camera actuator system. The customization of camera angle when mounted may be through an articulated mechanism (e.g., cameras can be moved into position) or through a static fixturing approach (e.g., cameras are mounted in one of a range of possible positions.) In one exemplary implementation, a segment of the enclosure body with extended length profile can include a camera mount section that can be rotated about the central axis of the enclosure body to rotate the angle of the camera. In another implementation, camera angle may be customized during final assembly of the camera module.

Regarding claim 12, Glaser in view of Lozano in view of Ito discloses all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
Glaser discloses:
wherein the controlling unit determines the permissible range according to a depth calculated based on at least one of an object distance, a focal length, and an F-number. [See Glaser, ¶ 0166 discloses the system enables individual cameras to have customized imaging of distinct target regions wherein the focus plane and/or distortion correction is applied in at least one region of the image plane. This can be used in situations where a shelf could be monitored with perspective correction and focus plane alignment while the ground region can be monitored with a focal distance customized for tracking people.]

Regarding claim 13, this claim recites analogous limitations to claim 1 in the form of “a method” rather than “an apparatus”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Regarding claim 14, this claim recites analogous limitations to claim 1 in the form of “a non-transitory computer-readable storage medium” rather than “an apparatus”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 14 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Glaser discloses:
A non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for controlling a control apparatus, wherein the control method includes: [See Glaser, ¶ 0209 discloses a computer-readable medium storing computer-readable instructions, wherein instructions can be executed by computer-executable components.]

Regarding claim 15, Glaser in view of Lozano discloses all the limitations of claim 1.
Lozano discloses:
wherein the controlling unit changes the position of the focal plane by the predetermined amount until a shift amount is reached, the shift amount being a distance between the first plane and the second plane. [See Lozano, ¶ 0043 discloses depending upon the distance of the object surface/features to the unit 500, the features of interest (e.g. ID) will appear in different positions along the vertical axis (double arrow 670) of the second image sensor 650.  The DOF measurement is typically defined by the sensor size, and thus it can be configured in such a way that the larger sensor dimension is used to further extend the DOF—for example, by varying the size of the second image sensor 650 along the direction of the vertical double-arrow 670; See Lozano, Fig. 6 illustrates a shift amount of the second focal plane indicated by element 670.]
.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser in view of Lozano in view of Ito (US 20170272658 A1) (hereinafter Ito)
Regarding claim 3, Glaser in view of Lozano Ito discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Glaser in view of Lozano does not appear to explicitly disclose:
wherein, when the instructions stored in the memory are executed by the hardware processor, the control apparatus further functions as:
a focusing speed determining unit configured to determine a driving speed of the focus lens in moving the focus lens in the optical axis direction; and 
a tilting speed determining unit configured to determine a tilting speed in changing a tilt of at least one of the image sensor and the imaging optical system relative to the plane orthogonal to the optical axis.
However, Ito discloses:
wherein, when the instructions stored in the memory are executed by the hardware processor, the control apparatus further functions as:
a focusing speed determining unit configured to determine a driving speed of the focus lens in moving the focus lens in the optical axis direction; and [See Ito, ¶ 0060, 0113 discloses a focal adjustment lens group is driven in an optical axis direction by an autofocus unit, wherein a focus deviation amount dictates the autofocus.  Additionally, noting a tilting correction/driving operation.  The focus deviation is determined as a result of detection signals from yaw/pitch/roll, and x/y/z direction sensors as disclosed.]
a tilting speed determining unit configured to determine a tilting speed in changing a tilt of at least one of the image sensor and the imaging optical system relative to the plane orthogonal to the optical axis. [See Ito, ¶ 0060 discloses determining detection signals from yaw, pitch, roll sensors as well as x-direction, y-direction, and z-direction acceleration sensors in calculating a driving speed of the sensor.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Glaser to add the teachings of Ito in order to determine yaw/pitch/roll and x/y/z signals regarding an image sensor to ensure that an object image projected onto an image sensor does not move relative to the image sensor during a tilt correction operation. (Ito, ¶ 0060).

Regarding claim 4, Glaser in view of Lozano in view of Ito discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Ito discloses:
wherein the focusing speed determining unit and the tilting speed determining unit determine a focusing speed and a tilting speed [See Ito, ¶ 0060, 0113 discloses a driving speed by which a focal adjustment lens group is driven in an optical axis direction by an autofocus unit (in addition to a tilt driving operation) wherein a focus deviation amount dictates the autofocus.] so as to move the focal plane in the vertical direction while maintaining the focal plane parallel to the first plane. [See Ito, ¶ 0060 discloses that an object image projected onto an image sensor does not move relative to the image sensor, and hence is held substantially parallel to the surface.]


Regarding claim 5, Glaser in view of Lozano in view of Ito discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Ito discloses:
wherein the focusing speed determining unit calculates a focusing speed coefficient based on a relationship between a shift amount, [See Ito, Fig. 14, ¶ 0057, 0060, 0100-0103 discloses a plurality of objects situated at different distances from the digital camera (target focus-control distances).  Particularly, when a focus adjustment range is specified within a picture frame, a tilt and focus correction are effectuated, wherein a driving speed of an image sensor, and the driving of an autofocus unit controlling the focusing speed are determined.] 
and wherein the focusing speed determining unit determines the focusing speed based on the focusing speed coefficient. [See Ito, ¶ 0057, 0060 discloses determining a driving speed of an image sensor and an autofocusing operation.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.
Lozano discloses:
the shift amount being a distance between the first plane and the second plane, [See Lozano, ¶ 0043 discloses that depending upon the distance of the object surface/features to the unit 500, the features of interest (e.g. ID) will appear in different positions along the vertical axis (double arrow 670) of the second image sensor 650.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 6, Glaser in view of Lozano in view of Ito discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Ito discloses:
wherein the tilting speed determining unit calculates a tilting speed coefficient based on a relationship between the shift amount and a target tilt-control angle that varies depending on the shift amount, and  [See Ito, Fig. 14, ¶ 0057, 0060, 0100-0103 discloses a plurality of objects situated at different distances from the digital camera (target focus-control distances).  Particularly, when a focus adjustment range is specified within a picture frame, a tilt and focus correction are effectuated, wherein a driving speed of an image sensor, and the driving of an autofocus unit controlling the focusing speed are determined.]
wherein the tilting speed determining unit determines the tilting speed based on the tilting speed coefficient. [See Ito, ¶ 0057, 0060 discloses determining a driving speed of an image sensor and an autofocusing operation.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 7, Glaser in view of Lozano in view of Ito discloses all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Ito discloses:
wherein the focusing speed determining unit and the tilting speed determining unit calculate the focusing speed coefficient and the tilting speed coefficient based on at least one of a height and a depression angle of an image pickup apparatus, an object distance, and a focal length. [See Ito, ¶ 0060 discloses using a focal length f from a photographic lens in calculating a drive speed of an image sensor and corresponding tilting correction speed of an autofocus lens operation.]


Regarding claim 8, Glaser in view of Lozano in view of Ito discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Ito discloses:
wherein the controlling unit changes the shift amount based on an input value input by a user. [See Ito, ¶ 0143 discloses that a user may effectuate a tilt correction operation manually, by interacting with focus detection areas displayed to the user, and can be selected by operation switches.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 9, Glaser in view of Lozano in view of Ito discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Ito discloses:
wherein the controlling unit changes the shift amount based on a changing operation of the shift amount by a user. [See Ito, ¶ 0143 discloses that a user may effectuate a tilt correction operation manually, by interacting with focus detection areas displayed to the user, and can be selected by operation switches.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 10, Glaser in view of Lozano in view of Ito discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Ito discloses:
[See Ito, ¶ 0143-0144 discloses a first method for a user to change a focus detection area (to correspondingly influence a tilt correction operation) involving commands by interacting with an image display.  A second method is contemplated in which the user swings a camera in a direction in which tilting prioritization is given.]
wherein the focusing speed determining unit and the tilting speed determining unit respectively determine the focus driving speed and the tilting speed of the first method that are higher than that of the second method. [See Ito, Fig. 14 illustrates an initial process of deciding a focus adjustment range and subsequently determining tilt amount, then performing tilt and focusing correction.  Depending on which focus adjustment range is selected by a user, a corresponding tilt/focus correction would be higher or lower.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190349530 A1			Niga; Shota
US 6359650 B1				Murakami; Taro
US 20070071429 A1			Woehler

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486